Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 5/2/2022 regarding application 17/077,149 filed on 10/22/2020.  
2. 	Claims 1-17 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
Applicant contends that, regarding claim 1, Seki fails to teach the limitation “in response to the storage appliance receiving a first storage command directed to a first storage drive, allocating space for fulfillment of the first storage command within the region of cache dedicated to the first storage drive” (see pages 12-13 of Applicant’s Remarks). The Examiner disagrees.
Regarding the cited limitation, Seki specifically teaches [Next, the cache segment ownership management table updating processing when installing additional cache is described with reference to the flowchart in FIG. 16. This processing is performed by the Microprocessor MP with the lowest load in the device. Firstly, the Microprocessor MP starts the processing under the condition that it has received an additional cache installation command from the Service Processor 40 (S141), obtains the numbers of the cache segment (SEG) groups to be additionally installed (S142), refers to the VDEV ownership management table T1, calculates the VDEV capacity rate allocated to each of the MPPKs with reference to the system configuration information (S143), and repeats the above-mentioned processing for the number of the cache segment (SEG) groups to be additionally installed (S144) … (¶ 0110-0117)].
Therefore, Seki clearly teaches the cited limitation.
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Seki et al.  (US Patent Application Publication 2011/0153954, hereinafter Seki).
As to claim 1, Seki teaches A method of managing a storage appliance [as shown in figure 1], the method comprising: 
partitioning a cache of the storage appliance at least into multiple regions dedicated to respective storage drives of a plurality of storage drives of the storage appliance [as shown in figures 3, 4 and 5, where figure 3 shows the correspondence between a respective storage device VDEV# (101) and MPPK# (102);  figure 4(a) shows that cache is partitioned into a plurality of segments (105), each cache segment is allocated to respective storage devices (MPPK#, 106); figure 5 shows that cache is partitioned into a plurality of segments (T3), and each cache segment is allocated to respective storage devices (MPPK numbers); Provided is a storage subsystem capable of speeding up the input/output processing for a cache memory. Microprocessor Packages manage information related to a VDEV ownership for controlling virtual devices and a cache segment ownership for controlling cache segments in units of Microprocessor Packages, and one Microprocessor among multiple Microprocessors belonging to the determined Microprocessor Package to perform input/output processing for the virtual devices searches cache control information stored in the Package Memory without searching the cache control information in the shared memory, and if data exists in the cache memory, accesses the cache memory, and if it does not, accesses the virtual devices (abstract)]; 
in response to the storage appliance receiving a first storage command directed to a first storage drive, allocating space for fulfillment of the first storage command within the region of cache dedicated to the first storage drive [as shown in figure 8, steps S21-S25; FIG. 8 is a flowchart showing the write processing accompanying I/O cache search (¶ 0020): Furthermore, a write request sent from the host computers 10, 12, 14 includes, for example, an LUN and an LBA where the relevant data is to be written and the relevant data itself … (¶ 0037-0039); Next, a write processing due to the I/O cache search is described with reference to the flowchart in FIG. 8. Firstly, if the Channel Adapter Package 28 of the storage subsystem 16 receives a write command from the host computer 10, the write processing is started (S21), and the Channel Adapter Package 28 refers to the VDEV ownership management table T1 and transfers the command to the Microprocessor MP of the MPPK which owns the VDEV ownership (S22). In this case, the Channel Adapter Package 28, for example, transfers the command to the Microprocessor MP of the MPPK #1 … (¶ 0082-0083); Next, the cache segment ownership management table updating processing when installing additional cache is described with reference to the flowchart in FIG. 16. This processing is performed by the Microprocessor MP with the lowest load in the device. Firstly, the Microprocessor MP starts the processing under the condition that it has received an additional cache installation command from the Service Processor 40 (S141), obtains the numbers of the cache segment (SEG) groups to be additionally installed (S142), refers to the VDEV ownership management table T1, calculates the VDEV capacity rate allocated to each of the MPPKs with reference to the system configuration information (S143), and repeats the above-mentioned processing for the number of the cache segment (SEG) groups to be additionally installed (S144) … (¶ 0110-0117)]; 
in response to the storage appliance receiving a second storage command directed to a second storage drive, allocating space for fulfillment of the second storage command within the region of cache dedicated to the second storage drive [as shown in figure 8, steps S21-S25; FIG. 8 is a flowchart showing the write processing accompanying I/O cache search (¶ 0020): Furthermore, a write request sent from the host computers 10, 12, 14 includes, for example, an LUN and an LBA where the relevant data is to be written and the relevant data itself … (¶ 0037-0039); Next, a write processing due to the I/O cache search is described with reference to the flowchart in FIG. 8. Firstly, if the Channel Adapter Package 28 of the storage subsystem 16 receives a write command from the host computer 10, the write processing is started (S21), and the Channel Adapter Package 28 refers to the VDEV ownership management table T1 and transfers the command to the Microprocessor MP of the MPPK which owns the VDEV ownership (S22). In this case, the Channel Adapter Package 28, for example, transfers the command to the Microprocessor MP of the MPPK #1 … (¶ 0082-0083); Next, the cache segment ownership management table updating processing when installing additional cache is described with reference to the flowchart in FIG. 16. This processing is performed by the Microprocessor MP with the lowest load in the device. Firstly, the Microprocessor MP starts the processing under the condition that it has received an additional cache installation command from the Service Processor 40 (S141), obtains the numbers of the cache segment (SEG) groups to be additionally installed (S142), refers to the VDEV ownership management table T1, calculates the VDEV capacity rate allocated to each of the MPPKs with reference to the system configuration information (S143), and repeats the above-mentioned processing for the number of the cache segment (SEG) groups to be additionally installed (S144) … (¶ 0110-0117)]; and 
fulfilling, by the storage appliance, the first and second storage commands by moving data to and from their respective allocated space in the cache [as shown in figure 8, steps S21-S25; FIG. 8 is a flowchart showing the write processing accompanying I/O cache search (¶ 0020): Furthermore, a write request sent from the host computers 10, 12, 14 includes, for example, an LUN and an LBA where the relevant data is to be written and the relevant data itself … (¶ 0037-0039); Next, a write processing due to the I/O cache search is described with reference to the flowchart in FIG. 8. Firstly, if the Channel Adapter Package 28 of the storage subsystem 16 receives a write command from the host computer 10, the write processing is started (S21), and the Channel Adapter Package 28 refers to the VDEV ownership management table T1 and transfers the command to the Microprocessor MP of the MPPK which owns the VDEV ownership (S22). In this case, the Channel Adapter Package 28, for example, transfers the command to the Microprocessor MP of the MPPK #1 … (¶ 0082-0083); Next, the cache segment ownership management table updating processing when installing additional cache is described with reference to the flowchart in FIG. 16. This processing is performed by the Microprocessor MP with the lowest load in the device. Firstly, the Microprocessor MP starts the processing under the condition that it has received an additional cache installation command from the Service Processor 40 (S141), obtains the numbers of the cache segment (SEG) groups to be additionally installed (S142), refers to the VDEV ownership management table T1, calculates the VDEV capacity rate allocated to each of the MPPKs with reference to the system configuration information (S143), and repeats the above-mentioned processing for the number of the cache segment (SEG) groups to be additionally installed (S144) … (¶ 0110-0117)].
As to claim 11, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
Further, Seki teaches determining whether there is sufficient space within the region of cache dedicated to the particular storage drive for each received storage command [… Firstly, the Microprocessor MP refers to the slot number management table T6, determines whether there are any free slots in the variable segment 132 (S41), and if there are no free slots, refers to the queue management table T7 and performs a search for the LRU (Least Recently Used) clean slot in the variable segment (S42). That is, the processing of searching for the least recently used clean slot among the clean slots exist in the variable segment 132 is performed … If it is determined at step S54 that free slots exist in the 132, the Microprocessor MP performs refers to the slot number management table T6 and the queue management table T7 and saves free slots in the variable segment 132 (S58) (¶ 0089-0094)].
As to claim 12, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to "As to claim 11" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2, and 5-8 are rejected under 103 as being unpatentable over Seki et al.  (US Patent Application Publication 2011/0153954, hereinafter Seki), and in view of Prahlad et al. (US Patent 8,849,761, hereinafter Prahlad).
As to claim 2, Seki teaches The method of claim 1, wherein partitioning includes creating an overflow region of the cache separate from the multiple regions dedicated to respective storage drives [the corresponding “overflow” region is the “free” slot -- The queue management table T7 is the table for managing the slot attributes according to the queue structure by considering the cache segments of the cache memory 90 as slots and classifying the slot attributes into free, clean, dirty, etc. The queue slot number management table T6 is the table for managing the slot attributes and the number of slots … (¶ 0065-0066)]; and wherein the method further comprises: in response to the storage appliance receiving a third storage command directed to the first storage drive while the first storage command has not yet been fulfilled [as shown in figure 8, steps S21-S24 and S26; Prahlad more expressively teaches this limitation – figure 28 steps 2805-2820, where step 2810 “receive requests” corresponds to receiving the third storage command, and step 2815 “evaluate pending requests” corresponds to the first storage command that is still pending and thus unfulfilled], detecting that the region dedicated to the first storage drive does not have sufficient space for fulfillment of the third storage command; in response to detecting, allocating space for fulfillment of the third storage command within the overflow region of the cache; and fulfilling, by the storage appliance, the third storage command by moving data to or from its allocated space within the overflow region [as shown in figure 9, steps S41-S44; Prahlad more expressively teaches insufficient storage space – The system then performs blocks 2712-2740 for each group of data objects to determine the appropriate storage location of the various data objects in the group … For example, if the group of data objects requires first-class storage, the system may query the management index 211 to determine which local magnetic storage devices 115 have sufficient storage capacity to accommodate the group of data objects (c76 L13-28)]. 
Regarding claim 2, Seki does not teach receiving a third storage command directed to the first storage drive while the first storage command has not yet been fulfilled.
However, receiving a third storage command directed to the first storage drive while the first storage command has not yet been fulfilled is well known and commonly encountered in the art when a plurality of commands are queued in their order of arrival and waited to be executed.
For example, Prahlad specifically teaches receiving a third storage command directed to the first storage drive while the first storage command has not yet been fulfilled [figure 28 steps 2805-2820, where step 2810 “receive requests” corresponds to receiving the third storage command, and step 2815 “evaluate pending requests” corresponds to the first storage command that is still pending and thus unfulfilled].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to receive a third storage command directed to the first storage drive while the first storage command has not yet been fulfilled, as demonstrated by Prahlad, and to incorporate it into the existing scheme disclosed by Seki, in order to handle a plurality of commands in a queue in their order of arrival and then execute them in the order in which they are received.
As to claim 5, Seki in view of Prahlad teaches The method of claim 2, wherein the method further comprises: in response to the storage appliance receiving a fourth storage command directed to the first storage drive while the first and third storage commands have not yet been fulfilled [Seki -- as shown in figure 8, steps S21-S24 and S26; Prahlad – figure 28 steps 2805-2820, where step 2810 “receive requests” corresponds to receiving the third storage command, and step 2815 “evaluate pending requests” corresponds to the first storage command that is still pending and thus unfulfilled], detecting that both: (a) the region dedicated to the first storage drive does not have sufficient space for fulfillment of the third storage command [Seki -- as shown in figure 9, steps S41-S44; Prahlad – The system then performs blocks 2712-2740 for each group of data objects to determine the appropriate storage location of the various data objects in the group … For example, if the group of data objects requires first-class storage, the system may query the management index 211 to determine which local magnetic storage devices 115 have sufficient storage capacity to accommodate the group of data objects (c76 L13-28)] and (b) a total amount of space allocated within the overflow region and the region dedicated to the first storage drive to storage commands directed to the first storage drive exceeds a threshold amount [Seki -- as shown in figure 9, steps S41-S44; Prahlad – The system then performs blocks 2712-2740 for each group of data objects to determine the appropriate storage location of the various data objects in the group … For example, if the group of data objects requires first-class storage, the system may query the management index 211 to determine which local magnetic storage devices 115 have sufficient storage capacity to accommodate the group of data objects (c76 L13-28)]; and in response to detecting both (a) and (b), queueing the fourth storage command by the storage appliance for later fulfillment [Prahlad – FIG. 28 is a flow diagram illustrating a process 2800 for scheduling cloud storage requests received from auction clients … In this process 2800, the auction service evaluates requests from auction clients to upload data to the cloud storage site. The auction service may respond to some or all auction clients with a quote for their requested upload ("a quoted job"). Those requests that do not receive a quote in response may be queued for additional evaluation later ("queued requests"). If a quote is accepted by an auction client, the upload may be added to a list of "scheduled jobs." Once a job is scheduled, other components within the cloud storage site (e.g., file servers) may accept the associated upload during its scheduled upload window (c79 L17-42)].
As to claim 6, Seki in view of Prahlad teaches The method of claim 2, wherein the method further comprises: in response to the storage appliance receiving a fourth storage command directed to the first storage drive while the first and third storage commands have not yet been fulfilled [Seki -- as shown in figure 8, steps S21-S24 and S26; Prahlad – figure 28 steps 2805-2820, where step 2810 “receive requests” corresponds to receiving the third storage command, and step 2815 “evaluate pending requests” corresponds to the first storage command that is still pending and thus unfulfilled], detecting that both: (a) the region dedicated to the first storage drive does not have sufficient space for fulfillment of the third storage command [Seki -- as shown in figure 9, steps S41-S44; Prahlad – The system then performs blocks 2712-2740 for each group of data objects to determine the appropriate storage location of the various data objects in the group … For example, if the group of data objects requires first-class storage, the system may query the management index 211 to determine which local magnetic storage devices 115 have sufficient storage capacity to accommodate the group of data objects (c76 L13-28)] and (b) the overflow region does not have sufficient space for fulfillment of the third storage command [Seki -- as shown in figure 9, steps S41-S44; Prahlad – The system then performs blocks 2712-2740 for each group of data objects to determine the appropriate storage location of the various data objects in the group … For example, if the group of data objects requires first-class storage, the system may query the management index 211 to determine which local magnetic storage devices 115 have sufficient storage capacity to accommodate the group of data objects (c76 L13-28)]; and in response to detecting both (a) and (b), queueing the fourth storage command by the storage appliance for later fulfillment [Prahlad – FIG. 28 is a flow diagram illustrating a process 2800 for scheduling cloud storage requests received from auction clients … In this process 2800, the auction service evaluates requests from auction clients to upload data to the cloud storage site. The auction service may respond to some or all auction clients with a quote for their requested upload ("a quoted job"). Those requests that do not receive a quote in response may be queued for additional evaluation later ("queued requests"). If a quote is accepted by an auction client, the upload may be added to a list of "scheduled jobs." Once a job is scheduled, other components within the cloud storage site (e.g., file servers) may accept the associated upload during its scheduled upload window (c79 L17-42)].
As to claim 6, Seki in view of Prahlad teaches The method of claim 2, wherein the amount of space assigned to each of the multiple regions is within a range of 256 kilobytes (KB) to 1 megabyte (MB); wherein the cache has a total size within a range of 8 MB to 32 MB; wherein the plurality of storage drives of the storage appliance includes between 10 and 32 storage drives; and wherein the overflow region has a size within a range of one quarter to one half the total size of the cache [Prahlad – The deduplication module 299 places data objects in the "S" file 508 that meet certain criteria for deduplication. These criteria may include the following: 1) that the data object has been determined to be data or of type data (as opposed to metadata or of type metadata); and 2) that the data object is larger than a pre-configured size, such as 64 Kb. Type data is generally the payload portion of a file or data object (e.g., a file's contents) and type metadata is generally the metadata portion of the file or data object (e.g., metadata such as file name, file author, etc.). This pre-configured size may be configurable by an administrator or other user with the appropriate permissions. For example, if the administrator wants all data objects of type data to be deduplicated, the administrator can set the pre-configured size to 0 Kb. As another example, if the administrator wants only data objects of type data greater than 128 Kb to be deduplicated, the administrator can set the pre-configured size to 128 Kb (c28 L56 to c29 L5); If the cloud storage site 115 (or operating system of the cloud storage site) supports sparse files, then when the media file system agent 240 creates container files 810, 811, 813, it can create them as sparse files … In some examples, the media file system agent 240 creates a new container file 810, 811, 813 when a container file either includes 100 blocks of data or when the size of the container file 810 exceeds 50 Mb. In other examples, the media file system agent 240 creates a new container file 810, 811, 813 when a container file satisfies other criteria (e.g., it contains from approximately 100 to approximately 1,000 blocks or when its size exceeds approximately 50 Mb to 1 Gb). Those of skill in the art will understand that the media file system agent 240 can create a new container file 810, 811, 813 when other criteria are met (c39 L3-36); it is noted that the exact size may not e the same, but it is understood that the exact size may vary from one application to another, but the same ideas still apply, rendering the limitations lack patentable significance].
As to claim 8, Seki in view of Prahlad teaches The method of claim 1, wherein the method further comprises: in response to the storage appliance receiving a third storage command directed to the first storage drive while the first storage command has not yet been fulfilled [Seki -- as shown in figure 8, steps S21-S24 and S26; Prahlad – figure 28 steps 2805-2820, where step 2810 “receive requests” corresponds to receiving the third storage command, and step 2815 “evaluate pending requests” corresponds to the first storage command that is still pending and thus unfulfilled], detecting that the region dedicated to the first storage drive does not have sufficient space for fulfillment of the third storage command [Seki -- as shown in figure 9, steps S41-S44; Prahlad – The system then performs blocks 2712-2740 for each group of data objects to determine the appropriate storage location of the various data objects in the group … For example, if the group of data objects requires first-class storage, the system may query the management index 211 to determine which local magnetic storage devices 115 have sufficient storage capacity to accommodate the group of data objects (c76 L13-28)]; and in response to detecting, queueing the third storage command by the storage appliance for later fulfillment [Prahlad – FIG. 28 is a flow diagram illustrating a process 2800 for scheduling cloud storage requests received from auction clients … In this process 2800, the auction service evaluates requests from auction clients to upload data to the cloud storage site. The auction service may respond to some or all auction clients with a quote for their requested upload ("a quoted job"). Those requests that do not receive a quote in response may be queued for additional evaluation later ("queued requests"). If a quote is accepted by an auction client, the upload may be added to a list of "scheduled jobs." Once a job is scheduled, other components within the cloud storage site (e.g., file servers) may accept the associated upload during its scheduled upload window (c79 L17-42)].
8.	Claim 10 is rejected under 103 as being unpatentable over Seki in view of Prahlad, and further in view of Singh et al. (US Patent Application Publication 2017/0177222, hereinafter Singh).
Regarding claim 10, Seki in view of Prahlad teaches The method of claim 1, wherein the first and second storage commands are received from an apparatus remote from the storage appliance across a network connection [Seki – as shown in figure 1; Prahlad -- as shown in figure 1]; does not teach transferring data across the network connection using Remote Direct Memory Access (RDMA).
However, a Remote Direct Memory Access (RDMA) Read process is well known and commonly used in the art to support remote data transfer.
For example, Singh specifically teaches a Remote Direct Memory Access (RDMA) Read process [Methods and systems disclosed herein may also include virtualization of a converged network/storage adaptor 300. From a traffic perspective, one may combine systems into one. Combining the storage and network adaptors, and adding in virtualization, gives significant advantages. Say there is a single host 102 with two PCIe buses 110. To route from the PCIe 110, you can use a system like remote direct memory access (RDMA) to get to another machine/host 102. If one were to do this separately, one has to configure the storage and the network RDMA systems separately … (¶ 0200)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to use a Remote Direct Memory Access (RDMA) Read process a Remote Direct Memory Access (RDMA) Read process, as demonstrated by Singh, and to incorporate it into the existing scheme disclosed by Seki in view of Prahlad, in order to facilitate remote data transfer.
9.	Claims 13-16 are rejected under 103 as being unpatentable over Seki in view of Prahlad, and further in view of Gupta et al. (US Patent Application Publication 2017/0139792, hereinafter Gupta).
Regarding claim 13, Seki in view of Prahlad does not teach the processing circuitry is further configured to receive storage commands ranging from a smallest size to a largest size; and wherein the processing circuitry configured to partition the cache is further configured to assign to each of the multiple regions an amount of space that exceeds an integer multiple of the largest size by more than the smallest size but less than the largest size.
However, Gupta specifically teach receiving storage commands ranging from a smallest size to a largest size [In various embodiments, each CBD 502 may have a size in a range from about 10 kB to about 10 MB, and may map to data having a size in a range from about 2.5 MB to about 2.5 GB … According to one embodiment, a FBD 508 may have a size in a range from about 125 bytes to about 1 MB, and may map to data having a size in a range from about 32 kB to about 250 MB … (¶ 0059-0062)]; and wherein the processing circuitry configured to partition the cache is further configured to assign to each of the multiple regions an amount of space that exceeds an integer multiple of the largest size by more than the smallest size but less than the largest size [it is noted that when “an integer multiple” corresponds to the case where the integer is zero, “an amount of space that exceeds an integer multiple of the largest size by more than the smallest size but less than the largest size” corresponds to an amount that is “more than the smallest size but less than the largest size,” in other words, the cache partition assigned is according to the size of the data/file associated the storage commands -- In an alternate embodiment, different sized FBDs may be dynamically created in response to a size of data to be stored in the cache storage device. In this embodiment, the requested write size dictates the size of the FBD to be created, such that a minimum amount of space in the cache storage device is wasted (¶ 0088); Specifically, the cache space allocator module 802 is configured to determine a cache chunk size to assign to data in response to a request for allocation of cache space in one embodiment. The cache space allocator module 802 is also configured to provide an address for the allocated chunk size (“cache address”) so that the data may be written to the cache at the designated cache address. Moreover, in one embodiment, the cache space allocator module 802 is configured to update the cache allocation bitmap 812 in response to allocating the cache chunk to the request (¶ 0099); … Moreover, the defragmentation module helps to replenish the free pool of FBDs by returning FBDs that have been freed up due to defragmentation operations, allowing the cache space allocator module to allocate a selected size of FBD to new write requests, which ensures that oversized FBDs are not assigned to new writes (¶ 0048)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to configure to receive storage commands ranging from a smallest size to a largest size; and wherein the processing circuitry configured to partition the cache is further configured to assign to each of the multiple regions an amount of space that exceeds an integer multiple of the largest size by more than the smallest size but less than the largest size, as demonstrated by Gupta, and to incorporate it into the existing scheme disclosed by Seki in view of Prahlad, in order to allocate an amount of cache partitions based on the size of data/file associated with a storage command so that the space of the cache memory may be used efficiently.
As to claim 14, Seki in view of Prahlad & Gupta teaches The method of claim 13, wherein the processing circuitry is further configured to, in response to the storage appliance receiving an additional storage command having a size smaller than the largest size [Gupta -- In various embodiments, each CBD 502 may have a size in a range from about 10 kB to about 10 MB, and may map to data having a size in a range from about 2.5 MB to about 2.5 GB … According to one embodiment, a FBD 508 may have a size in a range from about 125 bytes to about 1 MB, and may map to data having a size in a range from about 32 kB to about 250 MB … (¶ 0059-0062)] directed to the first storage drive while the first storage command has not yet been fulfilled [Seki -- as shown in figure 8, steps S21-S24 and S26; Prahlad – figure 28 steps 2805-2820, where step 2810 “receive requests” corresponds to receiving the third storage command, and step 2815 “evaluate pending requests” corresponds to the first storage command that is still pending and thus unfulfilled], (i) detect that the region dedicated to the first storage drive does have sufficient space for fulfillment of the additional storage command and (ii) allocate space for fulfillment of the additional storage command within the region of cache dedicated to the first storage drive [Seki -- as shown in figure 9, steps S41-S44; Prahlad – The system then performs blocks 2712-2740 for each group of data objects to determine the appropriate storage location of the various data objects in the group … For example, if the group of data objects requires first-class storage, the system may query the management index 211 to determine which local magnetic storage devices 115 have sufficient storage capacity to accommodate the group of data objects (c76 L13-28)].
As to claim 15, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to "As to claim 13" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to "As to claim 14" presented earlier in this Office Action for details.
10.	Claim 17 is rejected under 103 as being unpatentable over Seki et al.  (US Patent Application Publication 2011/0153954, hereinafter Seki), and in view of Yang (US Patent Application Publication 2020/0151104).
Regarding claim 17, Seki does not teach the first storage drive is a first individual solid state disk drive and the second storage drive is a second individual solid state disk drive.
However, solid state disk drives are well known and commonly used in the art.
For example, Yang specifically teaches a storage systems with a plurality of storage devices, where the first storage drive is a first individual solid state disk drive and the second storage drive is a second individual solid state disk drive [as shown in figure 1, where there are a plurality of individual solid state disk drives SSDs; A system for managing software-defined persistent memory includes a CPU, a PCIe switch, one or more random access memory modules, and one or more NVMe SSDs. The PCIe switch is configured to communicate with one or more host devices. The CPU and the PCIe switch are configured to generate, for each host device, a persistent memory controller data structure that has configuration data to enable the CPU and the PCIe switch to emulate a persistent memory controller when interacting with the host device. The CPU and the PCIe switch are configured to receive instructions from the one or more host devices and persistently store write data in one or more NVMe SSDs or retrieve read data from the one or more NVMe SSDs based on the instructions from the one or more host devices, and use at least a portion of the RAM as cache memory to temporarily store at least one of the read data from the one or more NVMe SSDs or the write data intended to be persistently stored in the one or more NVMe SSDs (abstract)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to use SSDs to store data, as demonstrated by Yang, and to incorporate it into the existing scheme disclosed by Seki, in order to take advantage of the benefits oared by SSDs.

Allowable Subject Matter
11.	Claims 3-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Claims 1-2, 5-8, and 10-12 are rejected as explained above. 
Claims 3-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
May 14, 2022